Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,916,234. Although the claims at issue are not identical, they are not patentably distinct from each other because of the readily apparent similarity. See claims 46 and claim 1 for example:
17/170,402
US 10,916,234
46. An active noise attenuation system comprising: a sound control device configured to be connected to a pane, the sound control device comprising a sensing element comprising at least one of a vibration sensor configured to detect vibration of the pane; and a sound input device configured to detect sound incident on the pane; a vibration generator configured to vibrate the pane; and a control module in communication with the sensing element and the vibration generator; wherein the control module evaluates the detected vibration of the pane within at least two frequency bands; wherein the control module causes the vibration generator to vibrate the pane causing destructive interference with sound waves within the at least two frequency bands.
1. An active noise cancellation system comprising: a sound cancellation device configured to be connected to a transparent pane, the sound cancellation device comprising a sensing element comprising at least one of a vibration sensor configured to detect vibration of the transparent pane and a sound input device configured to detect sound incident on the transparent pane; a vibration generator configured to vibrate the transparent pane; a sound cancellation control module in direct or indirect communication with the sensing element and the vibration generator; wherein the sound cancellation control module evaluates the detected vibration of the transparent pane at two or more discrete frequency bands; wherein the sound cancellation control module causes the vibration generator to vibrate the transparent pane causing destructive interference with sound waves at the two or more discrete frequency bands.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46-48, 53, 56-58, and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (20150358729, IDS 3/18/21).
Regarding claim 46, Xu teaches an active noise attenuation system comprising: 
a sound control device configured (piezoelectric film 204 positioned on window pane, [0021]) to be connected to a pane (pane 22, [0020]), the sound control device comprising a sensing element comprising at least one of a vibration sensor configured to detect vibration of the pane (sensor to detect vibrations in the target surface 202 which can be the window pane, [0022]); and a sound input device configured to detect sound incident on the pane (microphone 210, [0022]); a vibration generator configured to vibrate the pane (control signals 207 cause the piezoelectric film 204 to generate vibrations, [0022]); and a control module in communication with the sensing element and the vibration generator (controller 208, [0022], fig 2); wherein the control module evaluates the detected vibration of the pane within at least two frequency bands controller may be coupled to a plurality of piezo electric films, [0022]; embodiment where sensor is piezoelectric film and each region of the piezoelectric film may be used to detect one or more frequencies, [0027]); wherein the control module causes the vibration generator to vibrate the pane causing destructive interference with sound waves within the at least two frequency bands (actuators may be piezoelectric film and may be controlled to generate a different frequency, [0027]).  
Regarding claim 47, Xu teaches the active noise attenuation system of claim 46, wherein the at least two frequency bands are discrete from one another (actuators may be piezoelectric film and may be controlled to generate a different frequency, [0027]). 
Regarding claim 48, Xu teaches the active noise attenuation system of claim 46, wherein the pane is a transparent pane (double hung window, [0020]). 
Regarding claim 53, Xu teaches the active noise attenuation system of claim 46, the pane comprising a sheet of material (pane of glass, Xu, [0020]).  
Claim 56 is substantially similar to claim 46 and is rejected for the same reasons.
Claim 57 is substantially similar to claim 47 and is rejected for the same reasons.
Claim 58 is substantially similar to claim 48 and is rejected for the same reasons.
Claim 63 is substantially similar to claim 53 and is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.
Claims 49 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Sawyers (US 5018203).
Regarding claim 49, Xu, teaches the active noise attenuation system of claim 46.
Although Xu does not explicitly teach the feature wherein the control module uses a feedback loop to control the vibration generator, Sawyers teaches a feedback loops to null the deflection of a diaphragm (Sawyers, col 3, ln 45-58) in response to an incident noise wave (Sawyers, col 2, ln 43-65) and it would have been obvious to one of ordinary skill in the art to use a feedback loop for attenuating noise (Sawyers, col 1, ln 14-20) in Xu since doing so is the use of a known technique to improve a similar system in the same way.
Claim 59 is substantially similar to claim 49 and is rejected for the same reasons.


Claims 50, 52, 60, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Park (US 20150104031).
Regarding claim 50, Xu teaches the active noise attenuation system of claim 46.
Although Xu does not explicitly teach the feature wherein the control module is configured to make changes to one or more of amplitude, frequency, frequency bandwidth, ofPage 2 of 6PRELIMINARY AMENDMENT Serial Number: 17/170,402Docket No.: 100.0019USC1inverted phase vibration or sound and reevaluate the detected vibration of the pane within the at least two frequency bands, Park teaches an ANC filter for matching an anti-noise signal to an acoustic noise in amplitude and opposite to the acoustic noise in phase (Park, [0043]) and it would have been obvious to adjust amplitude in each of the frequency bands of Xu since this is well known and understood in the active noise control art with the motivation of reducing noise by having an equal and opposite wave to cancel the noise.
Regarding claim 52, Xu and Park teach the active noise attenuation system of claim 50.
Although Xu and Park do not explicitly teach the feature wherein the control module is configured to retain the changes if the average attenuation of incident noise is increased and reject the changes if the average attenuation of incident noise is decreased, Park teaches dynamically adjusting application of the ANC filter when an estimated noise level (based on an error signal (adaptation process with error input, Park, [0030], fig 10) is above a threshold (Park, [0106]). Park then conspicuously says nothing about adjusting the application of the filter when the estimated noise level is below the threshold (Park, [0106]). It would have been understood by one of ordinary skill in the art from this paragraph that Park is saying that you change values when the active noise control is not working and you do not dynamically adjust and change values when the estimated noise is at an acceptable level. Accordingly, it would have been obvious to one of ordinary skill in the art to adjust noise control filter values when a noise attenuation is decreased and retain noise control filter values when a noise attenuation is increased since doing so is the use of a known technique to improve a similar system in the same way. 
Claim 60 is substantially similar to claim 50 and is rejected for the same reasons.
Claim 62 is substantially similar to claim 52 and is rejected for the same reasons.

Claims 51 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Park, and Theiler (US 20130208908).
Regarding claim 51, Xu and Park teach the active noise attenuation system of claim 50.
Although Xu and Park do not explicitly teach the feature wherein the control module makes the changes while operating in a self-calibration operation mode, Theiler teaches a calibration mode for an active noise control arrangement to make adjustment values that will be used in a normal noise control mode (Theiler, [0018]). 
It would have been obvious to one of ordinary skill in the art to use a calibration mode in the system of Xu and Park since doing so is the use of a known technique to improve a similar system in the same way. 
Claim 61 is substantially similar to claim 51 and is rejected for the same reasons.

Claims 54, 55, 64, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Wheeler (US 10049654).
Regarding claim 54, Xu teaches the active noise attenuation system of claim 46.
Although Xu does not explicitly teach wherein the pane comprising a non- laminated glass, Wheeler teaches a non-laminated glass (Wheeler, col 3, ln 13-24) in a vehicle with noise cancellation (Wheeler, col 3, ln 40-50) and it would have been obvious to one of ordinary skill in the art to use non-laminated glass in Xu with the motivation of saving cost.
Regarding claim 55, Xu teaches the active noise attenuation system of claim 46.
Although Xu does not explicitly teach wherein the pane comprising a laminated glass, Wheeler teaches a laminated glass (Wheeler, col 3, ln 13-24) in a vehicle with noise cancellation (Wheeler, col 3, ln 40-50) and it would have been obvious to one of ordinary skill in the art to use laminated glass in Xu with the motivation of increased safety as disclosed by Wheeler (Wheeler, col 3, ln 16-20).  
Claim 64 is substantially similar to claim 54 and is rejected for the same reasons.
Claim 65 is substantially similar to claim 55 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651